DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed May 27, 2022. Claims 1-20 are pending.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shun Yao (Reg # 59242) on August 24, 2022.

The application has been amended as follows: 
 	Replace claim 1 with the following: 

1.	(Currently amended) A method for generating semantically accurate synthetic images, comprising:
 	generating a first synthetic image using a first artificial intelligence (AI) model;
presenting the first synthetic image in a user interface, wherein the user interface is configured to receive information indicating 
 	obtaining semantic information for the semantically irregular image units from a user via the user interface; 
 	incorporating the semantic information into a loss function of a second AI model; and
generating a second synthetic image usingthe second AI model based on the loss function, wherein the second synthetic image is generated when the loss function is within a threshold and includes one or more 

Replace claim 6 with the following:
6	(Currently amended) The method of claim 5, wherein the second AI model includes a generator that outputs the second synthetic image in such a way that corresponding image units, which include the one or more improved image units, are different than the semantically irregular image units of the first synthetic image.

Replace claim 11 with the following:
11 	(Currently amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for generating semantically accurate synthetic images, the method comprising: 
	generating a first synthetic image using a first artificial intelligence (AI) model;
presenting the first synthetic image in a user interface, wherein the user interface is configured to receive information indicating 
 	obtaining semantic information for the semantically irregular image units from a user via the user interface; 
 	incorporating the semantic information into a loss function of a second AI model; and
generating a second synthetic image usingthe second AI model based on the loss function, wherein the second synthetic image is generated when the loss function is within a threshold and includes one or more 
 	In claim 12, lines 1, insert “non-transitory” between the words “The” and computer-readable.
 
 	In claim 13, lines 1, insert “non-transitory” between the words “The” and “computer-readable”.

 	In claim 14, lines 1, insert “non-transitory” between the words “The” and “computer-readable”.

 	In claim 15, lines 1, insert “non-transitory” between the words “The” and “computer-readable”.

 	In claim 16, lines 1, insert “non-transitory” between the words “The” and “computer-readable”.

 	In claim 17, lines 1, insert “non-transitory” between the words “The” and “computer-readable”.

 	In claim 18, lines 1, insert “non-transitory” between the words “The” and “computer-readable”.

 	In claim 19, lines 1, insert “non-transitory” between the words “The” and “computer-readable”.

 	In claim 20, lines 1, insert “non-transitory” between the words “The” and “computer-readable”.

Allowable Subject Matter
Claims 1-20  are allowed.
The closest prior art of record is Wang et al (NPL titled: Discriminative region proposal adversarial networks for high-quality image-to-image translation). Wang discloses a method for generating semantically accurate synthetic images (Discriminative Region Proposal Adversarial Networks – see abstract), comprising: generating a first synthetic image using a first artificial intelligence (Al) model (fake image – see Fig 2); presenting the first synthetic image in a user interface, wherein the user interface is configured to received indicating  image units of the first synthetic image that are semantically irregular (DRPnet (explore the strength of PatchD) for discriminative region proposal and design a reviser to gradually remove visual artifacts – see section 4.2, [p][002]); obtaining semantic information for the semantically irregular image units from the user via the user interface (DRPAN with only L1 loss can smooth the artifacts but not very sharp in details, while DRPAN with reviser exceeds the PatchD’s performance with less visual artifact- see section 4.2, [p][002]); and generating a second synthetic image using a second Al model, wherein the second synthetic image is an improved image compared to the first synthetic image (see section 4.2, [p][002]); however, Wang does not expressly disclose incorporating the semantic information into a loss function of a second AI model and wherein the generating is based on the loss function and wherein generated when the loss function is within a threshold and includes one or more improved image units.
 	The present method improves over the prior art by allowing a user to identify, in each image of synthetic image samples  image regions with semantic irregularities. The user can provide user feedback via user interface by allocating weights to 20the identified image regions. Thus the system may also deploy a semantic analysis technique that may facilitate automatic determination of image quality or naturalness to obtain the weights. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        August 26, 2022